SAYLOR, Justice,
concurring.
Like Madame Justice Newman, I disagree with the opinion announcing the judgment of the court to the extent that it can be read as imposing a per se rule applicable to the school setting. I would also emphasize the substantial interest of school administrators and educators in ensuring discipline and the need to afford them latitude in questioning students respecting activities that may violate school rules. See Vernonia Sch. Dist 47J v. Acton, 515 U.S. 646, 655, 115 S.Ct. 2386, 2392, 132 L.Ed.2d 564 (1995)(observing that the power exercised by public schools is “custodial and tutelary, permitting a degree of supervision and control that could not be exercised over free adults”). See generally In re Harold S., 731 A.2d 265, 267-68 (R.I.1999)(concluding that, where school officials are not acting as agents of the police, Miranda warnings are not required, even if a juvenile or criminal prosecution results from statements given during the course of the interview); State v. Biancamano, 284 N.J.Super. 654, 666 A.2d 199, 202 (1995). Nevertheless, I believe *350that there is a significant change in dynamics in encounters involving school officials dedicated to security and investigative purposes and, in particular, uniformed school police officers, particularly where they are possessed with the power and authority of law enforcement officials, including the power of arrest. Cf. Interest of J.C., 591 So.2d 315, 317 (Fla.App.1991).1 By analogy, where a police officer participates in the questioning of a student, other jurisdictions have also analyzed the custody issue through a standard adapted for juveniles, namely, a reasonable person in the child’s position. See generally In re L.M., 993 S.W.2d 276, 288 (Tex.App.1999) (collecting cases). Ultimately, I also believe that a totality assessment represents an essential, guiding criterion in cases involving interrogations by uniformed school police officers, and I join in the totality assessment provided by Justice Newman in the penultimate paragraph of her concurring opinion. Cf. John Doe, 130 Idaho 811, 948 P.2d 166, 173-74 (1997).

. The dissents posit that there is no difference between school police officers and other school staff for Miranda purposes. As noted by the majority, however, pursuant to the authorizing statute school police officers may be vested with the full authority of municipal police officers, including the power of arrest. See 24 P.S. § 7-778. Indeed, at least one of the school police officers involved here possessed just such authorization. See In re Appointment of School Police Officer for the East Stroudsburg Area Sch. Dist., 4603 Misc.Civ. 1998 (C.P. Monroe July 14, 1998). As Miranda’s underlying concern is with the compulsion inherent in police custodial questioning, I find highly material the distinction between educators and those operating under color of police authority and possessing general police powers including the power of arrest.